Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Braceras Devecchi (US,746,485) and Almazroui (de 10 2018 122 573 B3), provided by applicant.  Both of these references show a straight pull action for rifles wherein the action has a rotating handle, but they do not show straight pull action for bolt-action weapons, comprising a receiver which can be rotated about a longitudinal axis and can be displaced axially along this longitudinal axis with a front end, at which a bolt head is arranged fixedly in terms of rotation, and a rear end, at which a first gear component is arranged fixedly in terms of rotation, wherein the receiver rotates with the rotation of the first gear component; a second gear component which lies at an angle to the first gear component and engages therewith to transmit rotational motion; and a bolt-action lever, which is connected to the second gear component, so that the bolt-action lever can be rotated together with the second gear component about a common axis of rotation at least in sections, wherein the bolt-action lever can be locked in at least two functional positions (A, C), such that by means of the two gear components and with the receiver in a locking position (A) of the bolt-action lever, the bolt head is locked and in an unlocking position (C) of the bolt-action lever, the bolt head is unlocked, and wherein the bolt-action lever, jointly with the two gear components and the receiver with the bolt head are movable back and forth in the axial direction parallel to the longitudinal axis.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify either Braceras Devecchi or Almazroui in such a manner.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641